Citation Nr: 0918564	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  96-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for hypertension, as a 
result of Air Force Reserve duty from February 4, 1995 to 
February 5, 1995.  

2.  Entitlement to service connection for coronary artery 
disease secondary to hypertension.
 

REPRESENTATION

Appellant represented by:	G. Bergmann, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force 
from October 1967 to September 1971.  Additionally, he 
performed active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) in the Air Force Reserve from 
April 1980 to August 1995.  Service connection is in effect 
for a myocardial infarction sustained during one of these 
latter periods of duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  Following Board remands in July 1999 
and July 2003, the claims for service connection for 
hypertension and heart disease were denied by a Board 
decision in March 2005.  That decision was affirmed in part 
and vacated in part by the U.S. Court of Appeals for Veterans 
Claims (Court) in January 2008.  The Court remanded the 
specific issue of whether service connection is warranted for 
hypertension based upon a two day period of Air Force Reserve 
duty in February 1995.  The Court deferred adjudication of 
the other issue on appeal, service connection for coronary 
artery diseases secondary to hypertension as it is 
intertwined with the other claim.  The decision below serves 
to effectuate the Court's order.  


FINDING OF FACT

1.  As the Veteran had a myocardial infraction (MI) during a 
two day period of INACDUTRA in February 1995, specifically 
February 4 and 5, 1995, and service connection has been 
granted for the MI, such service is deemed active duty.  

2.  While there is medical evidence of hypertension prior to 
and after February 1995, it was not noted during the two day 
period of active duty in February 1995.

3.  There is no medical evidence or competent opinion to 
support a finding that the Veteran's hypertension was 
incurred in or aggravated by active duty on February 4 and 5, 
1995. 
4.  As service connection is not in effect for hypertension, 
the Veteran's claim for secondary service connection for 
coronary artery disease has no legal merit.    


CONCLUSIONS OF LAW

1.  Service connection for hypertension based upon active 
duty on February 4, 1995 and February 5, 1995, is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1153, 5103, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2008).

2.  Service connection for coronary artery disease as 
secondary to hypertension is not warranted as a matter of 
law.  38 C.F.R. § 3.310 (2008); Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While no longer required, 
in this instance VA asked the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In its January 2008 decision, the Court affirmed the Board's 
determination that proper VCAA notice was provided.  With 
respect to the duty to assist, there is no indication that 
there is any additional relevant evidence that has not been 
obtained.  As noted above, the Court affirmed the Board's 
decision denying service connection for hypertension on a 
presumptive basis and a direct incurrence basis based upon 
his active service, ACDUTRA and INACDUTA other than the two 
day period of service in February 1995.  There is no medical 
evidence of hypertension dated during this latter period of 
time, nor is there competent evidence that links a current 
diagnosis of hypertension to this two day period of service.  
Under these circumstances, the Board finds that VA has no 
duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  See also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2006); 38 C.F.R. § 3.6(a) 
and (d) (2006).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes. 
38 C.F.R. § 3.6(c)(1).  

In order for service connection to be granted for a period of 
INACDUTRA, there must be an injury incurred or aggravated in 
the INACDUTRA period.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).




Analysis

As noted above, in its January 2008 decision, the Court of 
Appeals for Veterans Claims (Court) remanded the question of 
whether the Veteran's two day period of duty in February 1995 
was inactive or active duty and, if the latter, whether the 
Veteran's hypertension was incurred in or aggravated by such 
service.  The Board was instructed to consider only this 
period of service.  The claim for entitlement to service 
connection for coronary artery disease secondary to 
hypertension was also remanded as an intertwined issue.  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a CVA occurring during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  (Emphasis added.)  
Thus, service connection may be established for disability 
resulting from injuries or diseases incurred during active 
duty or ACDUTRA, but only for injuries incurred in INACDUTRA.  
Service connection on a presumptive basis is not available 
where the only service performed is ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Hypertension is not an injury within the meaning of the cited 
legal authority; thus service connection for hypertension 
cannot be granted based upon INADUTRA.  However, the central 
question presented by the Court's remand is whether the 
Veteran's two day period of INACDUTRA in February 1995 became 
ACDUTRA by virtue of the grant of service connection for the 
Veteran's myocardial infarction during that two day period.  
As noted above, active service includes any period of 
INACDUTRA during which the individual concerned was disabled 
from an acute myocardial infarction (MI) occurring during 
such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
As the Veteran sustained the MI during the period of time at 
issue, and has been granted service connection for such on 
that basis, the two day period of time in February 1995 that 
is at issue here is active duty.  Thus, the question becomes 
whether the Veteran's hypertension was incurred or aggravated 
during that time.   

There is no medical evidence to show hypertension on February 
4 or February 5, 1995.  The Air Force Reserve records show 
that the Veteran reported chest pains and sought medical 
attention from service personnel during this period of time.  
He was told to leave drill and see his physician as soon as 
possible.  Later reports indicate that such was the onset of 
a myocardial infarction or heart attack.  The Veteran 
underwent coronary artery bypass and graft surgery (CABG) for 
four of his coronary arteries several days after the period 
of duty was concluded.  The service treatment records for the 
two day period of active duty in February 1995 confirm that a 
heart attack occurred during this period; however, 
hypertension was not shown during these two days.  

Regarding a current diagnosis of hypertension, the Board 
notes that there are several findings of elevated blood 
pressure, and a physician has diagnosed hypertension.  There 
is also medical evidence of hypertension prior to February 
1995.  However, hypertension was not noted during the two day 
period of active duty in February 1995.  There is no medical 
evidence or competent opinion to support a finding that the 
Veteran's hypertension was incurred or aggravated during that 
two day period of active duty.  Accordingly, service 
connection for hypertension based upon active duty in 
February 1995 is not warranted.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306 (2008).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against a finding that hypertension was incurred 
in or aggravated by active service on February 4, 1995 and 
February 5, 1995.  38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Turning to the claim for secondary service connection for 
coronary artery disease, since service connection is not in 
effect for hypertension, the Veteran's claim for secondary 
service connection for coronary artery disease has no legal 
merit.  Thus, service connection for coronary artery disease, 
with diffuse multi-vessel disease, as secondary to 
hypertension is not warranted as a matter of law.  38 C.F.R. 
§ 3.310 (2008); Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  


ORDER

Entitlement to service connection for hypertension based upon 
active duty on February 4, 1995 and February 5, 1995, is 
denied.  

Entitlement to service connection for coronary artery disease 
as secondary to hypertension is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


